Title: Enclosure: [Account of Peltries Exported from Canada], [15 August 1795]
From: 
To: 





1786

1787



Beaverskins
116,509

139,509



Martinskins
58,132

68,132



Otters Do
26,330

26,330.



Minks Do
9,951

17,951



Fishers Do
5,813

5,813



Foxes Do
6,213

8,913



Bears Do
22,108

17,108



Deers Do
126,000

102,656



Racoons Do
108,346

140,346



Cats cased Do
3,026

5,426



Do. open Do
2,925

1,825.



Elks do Do
7,515

9,815.



Wolves Do
12,987

9,687



Carcajoux Do
503

653



Tygers Do
77

27



Seals Do
157

125



Muskrats Do
202,456

240,456



Drest deerskins
5,488
lbs.
1,788
lbs.


Castorum
1,454
lbs.
1,454
lbs.


